                             UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

MIKE ANDERSON CHEVROLET OF                      )
CHICAGO, LLC,                                   )
                                                            Case No. 1:20-cv-06161
                                                )
                       Plaintiff,               )
                                                            Judge Franklin U. Valderrama
                                                )
         vs.                                    )
                                                            Magistrate Judge Sunil R. Harjani
                                                )
QBE INSURANCE CORPORATION,                      )
                                                )
                       Defendant.               )

      MOTION FOR CHRISTOPHER D. BLUM TO WITHDRAWAL AS COUNSEL

         Christopher D. Blum hereby moves to withdraw as counsel for QBE Insurance Corporation

(“QBE”) due to his departure from the firm of Kaufman Dolowich & Voluck LLP (“KDV”),

effective March 26, 2021. Stefan R. Dandelles and Jean Y. Liu of KDV will remain as counsel for

QBE in this action. Accordingly, Mr. Blum’s name should be removed from all future notices,

pleadings, and papers to be filed herein and all communications regarding this case.

Dated: March 26, 2021                       Respectfully submitted by:


                                            /s/ Christopher D. Blum

                                            Christopher D. Blum
                                            KAUFMAN DOLOWICH & VOLUCK, LLP
                                            135 S. LaSalle Street, Suite 2100
                                            Chicago, IL 60603
                                            312-759-1400
                                            cblum@kdvlaw.com
4840-0753-3794, v. 1




                                                1
